Title: Joseph R. Darnall to Thomas Jefferson, 10 January 1814
From: Darnall, Joseph R.
To: Jefferson, Thomas


          
            Venerable Sir  York District So Ca Jany 10th 1814
            On the 17th of last June I call’d on You, and Stayed until the next day. My business was of So disagreeable a nature that I did not make it known: and nothing but extreem & y increasing necessity could force me to it at this time.
            It is to humbly ask your assistance in releiving from indigence and distress Myself my Wife, and three small children.So extraordinary a petition, requires that I should let you know the cause of my situation: It was the sudden decline of Trade in the Southern States: I was at that time engag’d in the Mercantile business, and altho’ upon a small scale, with fair prospects of making a living. by that event I lost all. 
            Depriv’d of House & home, reduc’d to want, and being constitutionally as well as accidentally unable to follow a laborious occupation, having Studied the English & Latin Languages, Some of my Relations, and most respectable friends, advis’d me to the Study of Physic. Dr Thomas Henderson of Charlotte No Carolina, a man highly esteem’d in his publick, private, and professional characters, offere’d to board and instruct me on reasonable terms: my Father-in-law, who liv’d about ten miles from the village offered to take my Wife and children to his house, so that I could see them once a week. I accordingly agree’d, and Studied 2 years during which
			 time I read the common Systematic Authors on the practice of Physic & Surgery. With
			 the assistance of a Father who is now no more, I paid off for the first year, but am still indebted $25 of the price of the last year; besides $15 for some Medicine & furniture I have since bought of another man.
            My Situation is literally this, A Young Physician, with a small family, living in the settlement wherein I was rais’d, the practice engross’d by the old and emminent Physicians, of course I am unable to live here, and quite Unable to move to where I could live.
            In this Situation I have been for several years, and the death of a kind Father has cut off the only assistance I have had in that time: You are the only person to whom the world has directed me to
			 apply: If you think my case Merits your benificence, you will be so
			 kind as to let me know by letter.
            As my misfortune has not been the effect of prodigality, nor any imprudent conduct, I have the commiseration of the most intelligent and feeling part of my acquaintance, but that does not reach my case. The frowns of fortune, the Scorn of Wealthy fools, and my distress’d situation, has seriously injured me in body and mind, has left me no emulation but that of acquiring knowledge, and depriv’d me entirely of the only means of obtaining it. (viz.) Books & Society. You will please to write me an answer as Soon as convenient directed to Harrisburg. Lancaster District South Carolina, it being the nearest post office
            Accept Sir the Sincere petition and high Veneration ofJoseph R. Darnall
          
          
            
              
                P.S. 
                When at Monticello last spring you enquired if there were any of the Magnolia’s growing as high up as that part of So Ca in which I live. At that time I knew of none, but am since inform’d that there is one growing in the woods, in Lincoln County North Carolina 10 Miles from the Catawba River, 5 from Crowders Mountain, & 60 from the Blueridge. Mr Peter Smith on whose land it grows has sold Several Boxes of the twigs in Charleston So Ca. The tree is 105 feet high, and has been visited by one French, and one English Botanist. It is Said to be the only native Magnolia between that place & the Florida’s
              
            
            J R. D
          
        